Appeal from that part of a judgment of the Supreme Court at Special Term (Torraca, J.), entered September 29, 1983 in Sullivan County, which partially denied petitioners’ application pursuant to CPLR 5239 to vacate the execution issued by respondent with respect to petitioners’ pension prrceeds. K Petitioners moved by order to show cause for an order pursuant to CPLR 5239 vacating, inter alia, an execution issued by respondent in enforcement of a money judgment on the grounds that their funds in checking account No. 601-00526-1 of the Ellenville Savings Bank were exempt property. Special Term found that petitioners failed to establish *673any exemption with respect to the proceeds of an American Can Company pension in that account and denied that portion of the relief requested. H We find that Special Term was correct in reaching the conclusion that it did based on the evidence presented to it. The material presented outside the record in petitioners’ brief cannot be considered on this appeal. ¶ Judgment affirmed, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.